PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/810,303
Filing Date: 27 Jul 2015
Appellant(s): Miller et al.



__________________
Gordon K. Hill
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/21/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 7/31/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claims 4, 5, 15, 16, and 21-23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miller et al. (US 2013/0022691 A1) in view of Mault (US 6,612,306 B1) in view of Campbell et al. (US 5,816,704).
Claims 6, 10-11, 12, 17-19, 24 and 25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miller et al. (US 2013/0022691 A1) in view of Mault (US 6,612,306 B1) in view of Campbell et al. (US 5,816,704) in further view of Stenzler (US 6,581,599 B1).
Claims 13 and 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miller et al. (US 2013/0022691 A1) in view of Mault (US 6,612,306 B1) in view of Campbell et al. (US 5,816,704) in further view of Toth et al. (US 2014/0275857 A1).
Claim 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miller et al. (US 2013/0022691 Al) in view of Mault (US 6,612,306 B1) in view of Campbell et al. (US 5,816,704) in further view of Stenzler (US 6,581,599 B1) in further view of Toth et al. (US 2014/0275857 A1).

(2) Response to Argument
A. Miller et al. (US 2013/0022691) as Prior Art
Appellants assert that Miller cannot be used as prior art against the current application. The examiner respectfully disagrees. As set forth in the Office Action mailed 7/31/2020, Claims 4-6 and 10-25 include certain subject matter that is not supported by U.S. Non-Provisional Patent Appln. No. 14/194,977 nor U.S. Non-Provisional Patent Appln. No. 13/197,695. The examiner notes that individual claims have their own priority dates, and priority does not belong to individual limitations within a claim, (see. e.g., Santarus, Inc. v. Par Pharmaceutical, Inc., 694 F.3d 1344 (Fed. Cir. 2012)). Therefore, Claims 4-6 and 10-25 of the current application (including each of the limitations of each of the claims) have a priority date of 3/26/2015 which is the filing date of the instant application. Thus Miller, published 1/24/2013 qualifies as prior art.
In order to show Miller does not qualify as prior art, Appellants need to provide evidence or support that all of the limitations in claims 4, 15 and 21 are supported in either U.S. Non-Provisional Patent Appln. No. 14/194,977 or U.S. Non-Provisional Patent Appln. No. 13/197,695. Appellants, in their arguments, have not provided any evidence or support in U.S. Non-Provisional Patent Appln. No. 14/194,977 nor U.S. Non-Provisional Patent Appln. No. 13/197,695 for a diverter vectoring the portion of the breathing mixture toward the at least one sensor; providing the detector, wherein the diverter is sized, shaped, and positioned to reduce an aerodynamic boundary layer of the portion of the breathing mixture proximate the at least one sensor. 


B. The Prior Art and Motivation to Combine
Claims 4, 5, 15, 16, and 21-23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miller et al. (US 2013/0022691 A1) in view of Mault (US 6,612,306 B1) in view of Campbell et al. (US 5,816,704).
Appellants assert that The Office has misapplied the prior art has failed to identify a proper motivation to combine. 
	Specifically, Appellants assert that claim 4 recites that the “at least one sensor” is found in “a detector comprising a manifold”. As best understood by the examiner, it appears that Appellants are arguing that the “at least one sensor” and “the manifold” must be the same structure. The examiner respectfully disagrees. 
	Appellants assert that the mere fact that references can be combined or modified does not render the resultant combination obvious unless the results would have been predictable to one of ordinary skill in the art. MPEP §2143.01(111); KSR International Co. v. Teleflex Inc., 550 U.S. 398, 418-19, 82 USPQ2d 1385, 1396 (2007). The examiner notes that Appellants have not provided an analysis as to the alleged unpredictable combination (what is unpredictable?) as no evidence has been provided other than a mere allegation of unpredictability. 
Appellants assert “The mere fact that the prior art may be modified in the manner suggested by the Examiner does not make the modifications obvious unless the prior art suggested the desirability of the modification.” In re Fritch, 972 F.2d 1260, 1266 (Fed. Cir. 1992). However, the examiner has provided a motivation suggested by the prior art. The motivational statement the examiner has provided for the addition of the diverter of Campbell is “for the benefit of improved accuracy by directing flow directly on the sensor and improving equilibrium in the gas mixture (col. 11, lines 22-27)”. Appellants argue that the prior art of Campbell does this in order to improve dew point temperature measurement, not a measurement In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, the type of sensor is not being modified, but rather the diverter to direct flow directly on the sensor is being added. Further, as set forth in MPEP 2143.02 II, obviousness does not require absolute predictability, but rather at least some degree of predictability is required. It is the examiner’s position that there is at least some degree of predictability that directing flow directly onto an NO sensor would improve accuracy. Appellants have not provided any evidence otherwise. 
Appellants assert that Campbell teaches improved equilibrium in the chamber, not equilibrium in a flowing gas mixture. However, the examiner notes that reaching equilibrium in the flowing gas mixture of Miller will be improved as well. Miller works via sampling a concentration of NO and then automatically adjusting the amount of NO delivered to the airflow of the user [0050]-[0051]. It is the examiner’s position that directing flow directly on the sensor as set forth above would improve measurement accuracy, such that equilibrium in the flowing gas mixture of Miller would also be improved. Again, Appellants have not provided any evidence suggesting this would not be the case. 
Appellants assert that Mault teaches the measurement of airflow and thus one of ordinary skill in the art would not be motivated to alter airflow with the diverter. The examiner notes that the preferable airflow measurement of Mault is 
Appellants assert that Campbell is drawn to dew point measurement, whereas the claims are not drawn to dew point temperature, and that Campbell teaches restoring “equilibrium in the chamber”, not in a flow gas mixture. These arguments have been addressed above. 
Appellants state that the claims are drawn to “a process of continuously measuring nitric oxide concentration in a gas flow”. The examiner notes that “continuous measurement” is not required by the instant claim language and thus this argument is moot.
Appellants return to the prior art of Mault and indicate that “The issue is not whether Mault teaches away from Appellant’s claims. Combining prior art references in a manner that would negate stated preferences in the prior art is not a proper basis for an obviousness rejection.” The examiner reiterates that the sensor of Mault is not relied upon. Rather, Mault is relied upon to teach the placement of an NO sensor as being in a side of a flow tube (see page 6 of Final Rejection 7/31/2020). 

C. Predictable Results
Claims 6, 10-11, 12, 17-19, 24 and 25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miller et al. (US 2013/0022691 Al) in view of Mault (US 6,612,306 Bl) in view of Campbell et al. (US 5,816,704) in further view of Stenzler (US 6,581,599 Bl).
Appellants assert that the combination of Miller, Mault, Campbell and Stenzler does not establish a prima facie case of obviousness due to the fact that Stenzler does not overcome the deficiencies of the combination of Miller, Mault and Campbell. The examiner respectfully disagrees that there is a deficiency in the combination of Miller, Mault and Campbell. The examiner has responded to these arguments above in section B. 

Claims 13 and 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miller et al. (US 2013/0022691 A1) in view of Mault (US 6,612,306 B1) in view of Campbell et al. (US 5,816,704) in further view of Toth et al. (US 2014/0275857 A1).
Appellants assert that the combination of Miller, Mault, Campbell and Toth does not establish a prima facie case of obviousness due to the fact that Toth does not overcome the deficiencies of the combination of Miller, Mault and Campbell. The examiner respectfully disagrees that there is a deficiency in the combination of Miller, Mault and Campbell. The examiner has responded to these arguments above in section B.

Claim 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miller et al. (US 2013/0022691 Al) in view of Mault (US 6,612,306 B1) in view of Campbell et al. (US 5,816,704) in further view of Stenzler (US 6,581,599 B1) in further view of Toth et al. (US 2014/0275857 A1).
a prima facie case of obviousness due to the fact that Stenzler and Toth do not overcome the deficiencies of the combination of Miller, Mault and Campbell. The examiner respectfully disagrees that there is a deficiency in the combination of Miller, Mault and Campbell. The examiner has responded to these arguments above in section B.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/VICTORIA MURPHY/Primary Examiner, Art Unit 3785                                                                                                                                                                                                        
Conferees:
/KENDRA D CARTER/Supervisory Patent Examiner, Art Unit 3785                                                                                                                                                                                                        
/QUANG D THANH/Primary Examiner, Art Unit 3785                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.